DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-42 responded on October 24, 2022 are pending,  claims 1, 8, 9, 11-13, 20-23, 25-28, 30-32, 34, 36-38, and 39-42 are amended.
Response to Arguments
Applicant’s arguments, see pg. 18-19, filed October 24, 2022, with respect to the rejection(s) of claims 1, 11, 20, 30, and 39-42 have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16-30, and 35-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2019/0230630 A1, hereinafter "Mu") in view of You et al. (US 2019/0174327 A1, hereinafter "You").
Regarding claim 1, Mu discloses a method for wireless communication at a user equipment (UE), comprising:

receiving a plurality of repetition window configurations for a cell based at least in part on the UE being configured for repetition-based transmission of a transport block within a repetition window, wherein one or more elements of at least one of the plurality of repetition window configurations differs in a number of transmission repetitions of the transport block (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station also in equation 4, ns is a time slot number (i.e. first slot and subsequent slot), nRepetition is a parameter specific to the repetition number of times);
selecting a repetition window configuration from the plurality of repetition window configurations, the repetition window configuration indicating a first slot and one or more subsequent slots in the repetition window, the selection at least in part on a comparison of the one or more elements of the at least one repetition window configuration (Mu, [0005, 37] A UE may select a repetition number of times to transmit uplink data according to channel quality (i.e. element) between the UE and a base station, a mapping relationship between a repetition number of times and a frequency may be established, such that a repetition number of times m (e.g., 4) is mapped to (corresponding to) frequency f1, a repetition number of times n (e.g., 8) is mapped to (corresponding to) frequency f2 (i.e. repetition configuration)) and transmitting the transport block in an initial transmission within the first slot of the repetition window, wherein the repetition window is based on the selected repetition window configuration (Mu, [0031-32] transmitting the uplink data to the base station at the time corresponding to the selected repetition pattern, a mapping relationship may be established between a plurality of repetition numbers of times and time (e.g., subframes), such that when each repetition number of times is selected, the uplink data is transmitted at the time (e.g., subframes) corresponding to the repetition number of times).
	Mu teaches repetition window configuration selection but does not explicitly disclose the selection based at least in part on a comparison of the one or more elements of the at least one repetition window configuration against one or more respective thresholds, wherein the one or more respective thresholds comprise a threshold number of transmission repetitions of the transport block.	
	You from the same field of endeavor discloses the selection based at least in part on a comparison of the one or more elements of the at least one repetition window configuration against one or more respective thresholds, wherein the one or more respective thresholds comprise a threshold number of transmission repetitions of the transport block  (You, Fig. 12 [0010, 0209-0210] when the SPS transmission period (i.e. the thresholds) is longer than the number of SPS repetitions, a frequency band in which the SPS data is received is maintained to be the same in every SPS transmission period, wherein, when the SPS transmission period is shorter than the number of SPS repetitions, the frequency band in which the SPS data is received is switched in every SPS transmission period).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 2, Mu discloses receiving a configuration message that includes the plurality of repetition window configurations (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station).
Regarding claim 3, Mu does not explicitly disclose identifying a first transport block transmission occasion based at least in part on an availability of the transport block for transmission, wherein the repetition window configuration is selected based at least in part on the first transport block transmission occasion. 
You from the same field of endeavor discloses identifying a first transport block transmission occasion based at least in part on an availability of the transport block for transmission, wherein the repetition window configuration is selected based at least in part on the first transport block transmission occasion (You, Fig. 12 [0209-0210] a method of transmitting an SPS PDSCH/PUSCH in a case where an SPS PDSCH/PUSCH having the number of repetitions larger than the SPS period according to the present invention, In order to guarantee an HARQ retransmission interval, narrowband switching may be performed when an SPS PDSCH/PUSCH having the number of repetitions larger than [SPS period-X] is transmitted. Here, X is a multiple of the HARQ period. For example, X may be 8 subframes).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 4, Mu does not explicitly disclose determining that the repetition window configuration corresponds to a set of slots including the first slot that is the same as a slot in which the transport block is ready for transmission or that is closest to the TTI in which the transport block is ready for transmission; and
selecting the repetition window configuration based at least in part on the  determining.
You from the same field of endeavor discloses determining that the repetition window configuration corresponds to a set of TTIs including the first TTI that is the same as a TTI in which the transport block is ready for transmission or that is closest to the TTI in which the transport block is ready for transmission (You, [0206] when the number of repetitions/the number of transmission subframes of the SPS PDSCH/PUSCH is larger than the SPS period, the position of a narrowband for SPS PDSCH/PUSCH transmission may be changed according to the transmission time of the SPS PDSCH/PUSCH, in order to normally perform the SPS PDSCH/PUSCH transmission in every period. For example, a narrowband in which the SPS PDSCH/PUSCH is expected to be transmitted in each SPS period may be determined by a specific equation); and
selecting the repetition window configuration based at least in part on the determining (You, Fig. 12 [0209-0210] a method of transmitting an SPS PDSCH/PUSCH in a case where an SPS PDSCH/PUSCH having the number of repetitions larger than the SPS period according to the present invention, In order to guarantee an HARQ retransmission interval, narrowband switching may be performed when an SPS PDSCH/PUSCH having the number of repetitions larger than [SPS period-X] is transmitted. Here, X is a multiple of the HARQ period. For example, X may be 8 subframes).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 5, Mu discloses wherein the one or more elements include at least one of a respective number of transmission repetitions of the transport block, a periodicity of the repetition window, or respective offset of the repetition window (Mu, [0005] the repetition number of times selected by the UE is 8, thus the reference time is the 8th subframe and the expected HARQ time of the UE is the 12th subframe, Considering that the uplink data is repeatedly transmitted, it is possible for the base station to decode the combined 4 subframes successfully and detect the uplink data), a periodicity of the repetition window, or an offset of the repetition window (non-selected option).
	Regarding claim 6, Mu discloses determining a set of slots corresponding to the repetition window configuration based at least in part on the one or more elements, wherein the repetition window configuration is selected based at least in part on the set of slots corresponding to the repetition window configuration (Mu, [0003-0004] the UE selects scheduling information and resources randomly from the pre-configured scheduling information and resources to transmit the uplink data, the UE may repeatedly transmit uplink data multiple times in case of poor channel quality
between the UE and the base station in order to ensure that the base station receives the data correctly).
	Regarding claim 7, Mu does not explicitly disclose wherein selecting the repetition window configuration from the plurality of repetition window configurations comprises: selecting the repetition window configuration based at least in part on an offset of the repetition window defined by the repetition window configuration.
	You from the same field of endeavor discloses wherein selecting the repetition window configuration from the plurality of repetition window configurations comprises: selecting the repetition window configuration based at least in part on an offset of the repetition window defined by the repetition window configuration (You, [0136] Subframe information for SPS includes a subframe interval and subframe offset. The PDCCH for SPS activation/reactivation/release is referred to as an SPS
PDCCH for convenience, SPS Tx/Rx is performed in a subframe using
RB allocation information and MCS information included in the SPS PDCCH. Upon reception of a PDCCH indicating SPS release).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 8, Mu discloses wherein a length of the repetition window, in slots, is equal to a periodicity of the repetition window, and wherein the number of transmission repetitions of the transport block is equal to the periodicity of the repetition window (Mu, [0033] In equation (1), T is a length of time (which may be represented by the number of subframes) set as needed, representing a time window in which the position of the starting subframe is determined, In equation (1), T is a length of time (which may be represented by the number of subframes) set as needed, representing a time window in which the position of the starting subframe is determined, In equation (1), T is a length of time (which may be represented by the number of subframes) set as needed, representing a time window in which the position of the starting subframe is determined).
Regarding claim 9, Mu discloses wherein the number of transmission repetitions of the transport block is based at least in part on a packet size of the repetition-based transmission and a UE channel condition quality (Mu, [0032] such that a repetition number of times m ( e.g., 4) is mapped to ( corresponding to) a first set of subframe; a repetition number of times n (e.g., 8) is mapped to ( corresponding to) a second set of subframes). 
Regarding claim 10, Mu does not explicitly disclose wherein each repetition window configuration is associated with a respective resource set, demodulation reference signal (DMRS) pattern, cyclic shift pattern, interleaved frequency division multiple access (iFDMA) pattern, or a combination thereof.
You from the same field of endeavor discloses wherein each repetition window configuration is associated with a respective resource set, demodulation reference signal (DMRS) pattern, cyclic shift pattern (You, [0163] The starting point at which the data blocks are read from the cyclic buffer is specified by a redundancy version (RV). RV values specifying different starting points are defined for the HARQ operation. For example, RV ranging from 0 to 3 may be defined. As the RV value increases, it may indicate a starting point shifted further backward in the cyclic buffer), interleaved frequency division multiple access (iFDMA) pattern, or a combination thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).

Regarding to claims 20-29, 39 and 41 these claims recite “An apparatus for wireless communication at a user equipment”, “An apparatus for wireless communication at a base station”, “A non-transitory computer-readable medium storing code for wireless communication at a user equipment”, “A non-transitory computer-readable medium storing code for wireless communication at base station”, Mu discloses the structure and computer program instruction of network node (i.e. base station) and wireless device (i.e. UE) in Fig. 9 and 10 [0068, 0085, 0109] and that disclose similar steps as recited by the method of claims 1-10, thus are rejected with the same rationale applied against claims 1-10 as presented above.
Regarding claim 11, Mu discloses a method for wireless communication at a network device, comprising:
transmitting a configuration message comprising a plurality of repetition window configurations for repetition-based transmission for a cell of the network device, each repetition window configuration indicating a first slot and subsequent slot in a repetition window, wherein one or more elements of at least one repetition configuration of the plurality of repetition window configurations differ in a number of transmission repetitions of a transport block  (Mu, [0005, 36-37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station also in equation 4, ns is a time slot number (i.e. first slot and subsequent slot), nRepetition is a parameter specific to the repetition number of times, a parameter specific to each repetition number of times may be pre configured in the UE and the base station, or configured by the base station and broadcast or notified to the UE by signaling, such as SIB and the like)); and

Mu does not explicitly disclose receiving, based at least in part on one or more thresholds comprising a threshold number of transmission repetitions of the transport block, the transport block in accordance with [[one]] a repetition window configuration of the plurality of repetition window configurations.
You from the same field of endeavor discloses receiving, based at least in part on one or more thresholds comprising a threshold number of transmission repetitions of the transport block, the transport block in accordance with [[one]] a repetition window configuration of the plurality of repetition window configurations (You, Fig. 12 [0010, 0209-0210] when the SPS transmission period (i.e. the thresholds) is longer than the number of SPS repetitions, a frequency band in which the SPS data is received is maintained to be the same in every SPS transmission period, wherein, when the SPS transmission period is shorter than the number of SPS repetitions, the frequency band in which the SPS data is received is switched in every SPS transmission period).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 16, Mu does not explicitly disclose wherein at least one of the plurality of repetition window configurations is determined based at least in part on a number of repetitions to be included in the repetition-based transmission, a modulation and coding scheme (MCS) of the repetition-based transmission, a packet size of the repetition-based transmission, user equipment (UE) channel conditions, or combinations thereof.
You discloses wherein at least one of the plurality of  repetition window configurations is determined based at least in part on a number of repetitions to be included in the repetition-based transmission, a modulation and coding scheme (MCS) of the repetition-based transmission, a packet size of the repetition-based transmission (You, [0185] the SRU size may be determined according to a modulation coding scheme (MCS) index and/or a transport block size (TBS) index. That is, the SRU size may be defined in association with the MCS index and/or the TBS index, and the UE may identify the SRU size based on the MCS index and/or the TBS index), user equipment (UE)  channel conditions, or combinations thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 17, Mu does not explicitly disclose adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a packet size of the repetition-based transmission satisfying a packet size threshold, a modulation and coding scheme (MCS) of the repetition-based transmission satisfying an MCS threshold, a user equipment (UE) channel condition quality satisfying a quality threshold, or combinations thereof. 
You further discloses adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a packet size of the repetition- based transmission satisfying a packet size threshold, a modulation and coding scheme (MCS) of the repetition-based transmission satisfying an MCS threshold thereof (You, [0185] the SRU size may be determined according to a modulation coding scheme (MCS) index and/or a transport block size (TBS) index. That is, the SRU size may be defined in association with the MCS index and/or the TBS index, and the UE may identify the SRU size based on the MCS index and/or the TBS index), a user equipment (UE)  channel conditions, or combinations thereof (non-selected option).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 18, Mu does not explicitly disclose determining, for each of the plurality of repetition window configurations, a number of transport block transmission repetitions, a repetition window periodicity, a repetition window offset, or combinations thereof. 
You further discloses determining, for each of the plurality of repetition window configurations, a number of transport block transmission repetitions, a repetition window periodicity, a repetition window offset (not selected option), or combinations thereof (You, [0010] when the SPS transmission period is longer than the number of SPS repetitions, a frequency band in which the SPS data is received is maintained to be the same in every SPS transmission period, wherein, when the SPS transmission period is shorter than the number of SPS repetitions, the frequency band in which the SPS data is received is switched in every SPS transmission period).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claim 19, Mu discloses determining, for each of the plurality of repetition window configurations, a repetition window offset (Mu, [0034] an example with two repetition number of times 4 and 8 is used for explanation. In the example, assume the T is set to 12. Offset may be set to 0 for the repetition number of times 8) but does not explicitly disclose determining a number of transport block transmission repetitions and a repetition window periodicity for the plurality of repetition window configurations.
You further discloses determining a number of transport block transmission repetitions and a repetition window periodicity for the plurality of repetition window configurations (You, [0010] when the SPS transmission period is longer than the number of SPS repetitions, a frequency band in which the SPS data is received is maintained to be the same in every SPS transmission period, wherein, when the SPS transmission period is shorter than the number of SPS repetitions, the frequency band in which the SPS data is received is switched in every SPS transmission period).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified dynamic control of TTI bundling sizes disclosed by Mu and repetition disclosed by You with a motivation to make this modification in order to improve overall throughput of a radio communication system (You, [0017]).
Regarding claims 30, 35-38, 40 and 42 these claims recite “An apparatus for wireless communication at a user equipment”, “An apparatus for wireless communication at a base station”, “A non-transitory computer-readable medium storing code for wireless communication at a user equipment”, “A non-transitory computer-readable medium storing code for wireless communication at base station”, Mu discloses the structure and computer program instruction of network node (i.e. base station) and wireless device (i.e. UE) in Fig. 9 and 10 [0068, 0085, 0109] and that disclose similar steps as recited by the method of claims 11 and 16-19, thus are rejected with the same rationale applied against claims 11 and 16-19 as presented above.
Claims 12-14 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2019/0230630 A1, hereinafter "Mu") in view of You et al. (US 2019/0174327 A1, hereinafter "You") and further in view of Sun et al. (US 2016/0269146 A1, hereinafter "Sun").
Regarding claims 12 and 31, Mu does not explicitly disclose wherein the number of repetition window hypotheses is based at least in part on those of the plurality of repetition window configurations that include transmission opportunities associated with a slot in which the transport block is received.
Sun from the same field of endeavor discloses testing a number of repetition window hypotheses associated with the plurality of repetition window configurations, wherein the number is based at least in part on those of the plurality of repetition window configurations that include transmission opportunities associated with a transmission time interval (TTI) in which the transport block is received  (Sun, [0040-0043] hypotheses of different scenarios of a transport block being repeatedly transmitted over multiple subframes with a repetition number, hypothesis of the transport block occupies more than one subframe with each repetition block occupies more than one subframe).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Sun’s system for repetition hypotheses into Mu’s repetition pattern as modified by You with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claims 13 and 32, Mu discloses identifying the first slot and subsequent slots based at least in part on the determined repetition window configuration (Mu, [0005, 37] there are multiple repetition numbers of times to be chosen for a certain frequency resource, such as 4 and 8 times. A UE may select a repetition number of times to transmit uplink data according to channel quality between the UE and a base station also in equation 4, ns is a time slot number (i.e. first slot and subsequent slot), nRepetition is a parameter specific to the repetition number of times); and receiving one or more additional repeated transport blocks based at least in part on the identified subsequent slots (Mu, [0037] It can be seen that, since a parameter specific the selected repetition number of times is used when generating the scrambling sequence, the generated scrambling sequence will also be specific to the selected repetition number of times) but does not explicitly disclose determining the repetition window configuration of the plurality of repetition window configurations in which the transport block is received based at least in part on the testing.
Sun from the same field of endeavor discloses determining the repetition window configuration of the plurality of repetition window configurations in which the transport block is received based at least in part on the testing (Sun, [0040-0043] hypotheses of different scenarios of a transport block being repeatedly transmitted over multiple subframes with a repetition number, hypothesis of the transport block occupies more than one subframe with each repetition block occupies more than one subframe).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Sun’s system for repetition hypotheses into Mu’s repetition pattern as modified by You with a motivation to make this modification in order to improve transmission reliability (Sun, [0029]).
Regarding claims 14 and 33, Mu further discloses wherein the transport block is received in the first slot (Mu, [0032] such that a repetition number of times m (e.g., 4) is mapped to (corresponding to) a first set of subframe).
Claims 15 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 2019/0230630 A1, hereinafter "Mu") in view of You et al. (US 2019/0174327 A1, hereinafter "You") and further in view of Cao et al. (US 2019/0230689 A1, hereinafter "Cao").
Regarding claims 15 and 34, Mu in view of You does not explicitly disclose adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a target latency metric satisfying a threshold.
Cao further discloses adjusting a number of the plurality of repetition window configurations included in the configuration message based at least in part on a target latency metric satisfying a threshold (Cao, [0094] Grant-free transmission reduces latency and control overhead associated with grant-based procedures, and can allow for more retransmissions/repetitions to increase reliability. However, due to the lack of uplink scheduling and grant signaling, grant-free EDs may have to be pre-configured to use a fixed modulation and coding scheme (MCS) level at least for initial grant-free transmission. In one embodiment, grant-free EDs are configured to use the most reliable MCS level for a given resource unit for grant-free uplink transmissions).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Cao’s system for resource allocation process into Mu’s repetition pattern as modified by You with a motivation to make this modification in order to improve reliability and eliminate latency associated with waiting for an acknowledgement (ACK) or a negative acknowledgement (NACK) message (Cao, [0088]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415